DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19, 23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19, 23  of prior U.S. Patent No. 10922892. This is a statutory double patenting rejection.
Table 1 illustrates the conflicting claim pairs:
Present Application
1
2-13
14
15-19
23
US Patent # 10922892
1
2-13
14
15-19
23



Claim 1 of present App.
Claim 1 of U.S. Patent No. 10922892
A computer-implemented method, comprising:
A computer-implemented method, comprising:
receiving, via a client device, a selection of a virtual object located at a first location in an extended reality (XR) environment;
receiving, via a client device, a selection of a virtual object located at a first location in an extended reality (XR) environment;
attaching the virtual object to a camera view of the XR environment displayed by the client device, wherein attaching the virtual object comprises:
attaching the virtual object to a camera view of the XR environment displayed by the client device, wherein attaching the virtual object comprises:
determining a first vector associated with the client device; determining a second vector associated with the virtual object; and generating a third vector by combining the first vector and the second vector, wherein the virtual object is attached to the camera view of the XR environment via the third vector;
determining a first vector associated with the client device; determining a second vector associated with the virtual object; and generating a third vector by combining the first vector and the second vector, wherein the virtual object is attached to the camera view of the XR environment via the third vector;

detecting at least one of an orientation change of the client device and a location change of the client device;
and moving the virtual object to a second location within the XR environment, wherein the second location is based on at least one of the orientation change of the client device and the location change of the client device.
and moving the virtual object to a second location within the XR environment, wherein the second location is based on at least one of the orientation change of the client device and the location change of the client device.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 10922892 without any difference. Similarly all elements of claims 2-13  of application map into  Claims 2-13 of US Patent # 10922892 with identical claim language.
Regarding Claim 14, Claim recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 14 of Patent # 10922892 discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps. In addition all elements of claims 15-19  of application map into  Claims 15-19 of US Patent # 10922892 with identical claim language.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140347390 A1	BODY-LOCKED PLACEMENT OF AUGMENTED REALITY OBJECTS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619